United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1985
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                               Terry Lee Douglas, III

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                           Submitted: November 3, 2021
                             Filed: November 8, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, SHEPHERD, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

       Terry Douglas appeals the sentenced imposed by district court1 after he pleaded
guilty to a drug offense. His counsel has moved for leave to withdraw, and has filed

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
erred in applying a sentencing enhancement for his role in the offense.

       Upon careful review, we conclude that the district court properly found that the
role enhancement was applicable to Douglas. See United States v. Maupin, 3 F.4th
1009, 1016 (8th Cir. 2021) (terms “manager” and “supervisor” are construed broadly;
defendant may be subject to this enhancement even if he managed or supervised only
one other participant and even if management was limited to a single transaction);
United States v. Denson, 967 F.3d 699, 708 (8th Cir. 2020) (noting that this court has
upheld 3-level enhancement where defendant’s sister delivered drugs to buyers who
placed orders with defendant).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we have found no non-frivolous issues for appeal. Accordingly,
we affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-